NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3595-16T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

BRANDON C. JACKSON,

     Defendant-Appellant.
______________________________

              Submitted May 24, 2018 – Decided June 12, 2018

              Before Judges Reisner and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Ocean County, Indictment No.
              09-04-0733.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Janet A. Allegro, Designated
              Counsel, on the briefs).

              Joseph D. Coronato, Ocean County Prosecutor,
              attorney for respondent (Samuel Marzarella,
              Chief Appellate Attorney, of counsel; Shiraz
              Deen, Assistant Prosecutor, on the brief).

PER CURIAM
     Defendant Brandon C. Jackson appeals from a November 30, 2016

order denying his petition for post-conviction relief (PCR).              We

affirm.

     Defendant was convicted by a jury of the following offenses:

second-degree aggravated assault, N.J.S.A. 2C:12-1(b)(1); third-

degree aggravated assault causing serious bodily injury, N.J.S.A.

2C:12-1(b)(7); two counts of third-degree aggravated assault with

a deadly weapon, N.J.S.A. 2C:12-1(b)(2); two counts of third-

degree possession of a weapon for an unlawful purpose, N.J.S.A.

2C:39-4(d); and fourth-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(d).       After merger, the trial court sentenced

defendant to a term of eight years in prison, subject to the No

Early     Release   Act,   N.J.S.A.       2C:43-7.2,   for   second-degree

aggravated assault on one victim, and a consecutive term of four

years, two years to be served without parole, for third-degree

aggravated assault on a second victim.

     We affirmed defendant's conviction and sentence on direct

appeal. State v. Jackson, No. A-0503-12 (App. Div. Oct. 13, 2015).

Defendant then filed a PCR petition asserting multiple claims,

including an assertion that his trial attorney failed to interview

witnesses and failed to effectively negotiate a plea agreement.

In an oral opinion issued on November 30, 2016, Judge James M.

Blaney rejected all of defendant's PCR arguments.            He noted that

                                      2                            A-3595-16T2
some of the arguments were bald assertions, with no certifications

to support them, some were barred because they were already raised

and decided on direct appeal, R. 3:22-5,       and others were barred

because they could have been raised on direct appeal, R. 3:22-4.

     On this appeal, defendant raises only one of his PCR claims,

in the following point:

          POINT I:      THE COURT ERRED IN DENYING
          DEFENDANT'S   PETITION   FOR   POST-CONVICTION
          RELIEF WITHOUT AFFORDING HIM AN EVIDENTIARY
          HEARING TO FULLY ADDRESS HIS CONTENTION THAT
          HE   FAILED   TO   RECEIVE   EFFECTIVE   LEGAL
          REPRESENTATION.

               (A) THE PREVAILING LEGAL PRINCIPLES
               REGARDING CLAIMS OF INEFFECTIVE
               ASSISTANCE OF COUNSEL ARISING OUT OF
               EVIDENTIARY HEARINGS AND PETITIONS
               FOR POST CONVICTION RELIEF.

          POINT II:     TRIAL COUNSEL'S FAILURE TO
          INTERVIEW DEFENSE WITNESSES PRIOR TO TRIAL
          CONSTITUTED   INEFFECTIVE   ASSISTANCE  OF
          COUNSEL.

     We affirm for the reasons stated in Judge Blaney's opinion,

adding only the following comments.       To establish a prima facie

case of ineffective assistance of counsel, a defendant must present

legally competent evidence rather than "bald assertions."          See

State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

Defendant did not meet that standard here. He did not provide

certifications from any witnesses whom he claimed his attorney

should have interviewed sooner.       Moreover, the one witness named

                                  3                           A-3595-16T2
in defendant's appellate brief – Chase Ruggiero – testified at the

trial.   It is clear from the transcript of the first day of trial,

March 6, 2012, that defense counsel already knew the gist of

Ruggiero's     possible      trial    testimony,       because     Ruggiero      had

testified before the grand jury. Defense counsel had the grand

jury transcript and described the testimony on the record, in

defendant's presence.

     Further, in his PCR petition, defendant did not certify that

he would have accepted a plea bargain, had he known sooner what

Ruggiero,    or    any   other    witness,    was   likely   to    say    in    trial

testimony.        And the record would not support such a claim. On

March 6, 2012, the trial judge gave defendant one last chance to

accept   a   plea      bargain,   after   defendant     heard     his    attorney's

description       of     Ruggiero's   grand     jury     testimony        and    the

prosecutor's description of the State's evidence.

     In summary, defendant did not present a prima facie case of

ineffective assistance and was not entitled to an evidentiary

hearing.     See State v. Preciose, 129 N.J. 451, 462 (1992).

     Affirmed.




                                          4                                 A-3595-16T2